Citation Nr: 1213257	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for status post L5-S1 disc removal and fusion (low back disability).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1992 to October 1997 and in the United States Army from April 2000 to December 2004. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.    

The Board remanded these claims to the RO for additional action in October 2010.  The Board again REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Prior to adjudicating the claims on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, during the course of this appeal, VA assisted the Veteran in the development of these claims by affording him VA examinations, during which an examiner/nurse practitioner discussed the severity of the Veteran's service-connected low back disability and related neurological and urological disabilities.  The reports of her opinions are comprehensive, but given her findings, the rating criteria applicable in this case and the representative's recent assertions, additional medical information is needed for the Board to decide these claims.  

The Veteran is currently in receipt of a 20 percent evaluation for his low back disability and 10 percent evaluations for the associated neurological and urological disabilities (combined evaluation of 40 percent), but the record is clear that his low back symptomatology is more severe than these evaluations reflect.  Effective June 2005, the Social Security Administration found him to be totally disabled based solely on his low back disability.  In addition, in reports of the November 2010 VA examinations, the examiner confirmed that this disability precluded the Veteran from working, including in a sedentary position.  She noted that the Veteran could not walk without ambulatory aids and intermittently experienced flare-ups of his low back symptoms, during which he could not walk with aids or otherwise.  She also noted that these episodes, which lasted for at least a week, but less than two, necessitated bedrest.   

During the spine examination, however, the range of motion of the Veteran's spine was not so severe as to entitle him to a schedular evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  In addition, given the noted duration of his flare-ups, an evaluation in excess of 20 percent also is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or more specifically under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  The question thus becomes whether, during flare-ups when the Veteran is unable to move, his inability to do so would be considered the equivalent of ankylosis of the spine, permitting an increased schedular evaluation under the General Rating Formula.  This question must be resolved by the examiner on remand.

In addition, in her report of VA peripheral nerves examination, the examiner noted lumbar radiculopathy associated with the Veteran's low back disability, but did not specifically characterize the severity of that condition as mild, moderate or severe.  The examiner also noted that the examination was negative for nerve damage, but then identified a mild right foot drop associated with the Veteran's low back disability.  Based on these findings, further commentary regarding the severity of the Veteran's associated neurological disability is needed so that the Board can judge the propriety of the initial evaluation assigned the disability.  

Second, the Veteran also seeks a TDIU secondary to these 40 percent disabling disabilities.  Under 38 C.F.R. § 4.16(a) (2011), a TDIU may be assigned where the schedular evaluation is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  However, in such a case, if there is only one such disability, this disability must be ratable at 60 percent or more.  If there are two or more disabilities, at least one must be ratable at 40 percent and there must be sufficient additional disability to bring the combined evaluation to 70 percent.  Id.  Again, in this case, these criteria are not met.  As a result, in a Written Brief Presentation dated in February 2012, the Veteran's representative requests consideration of the Veteran's claim on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011) (all veterans unable to secure and follow a substantially gainful occupation and who fail to satisfy 38 C.F.R. § 4.16(a) are entitled to a referral of their claims to the Director, Compensation and Pension Service, for extraschedular consideration).    

Such consideration is also available under 38 C.F.R. § 3.321(b)(1), when the schedular rating criteria are inadequate to rate a disability.  Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

If the claimant or the evidence raises the question of entitlement to a higher initial or increased evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2011).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. § 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.  

In this case the Board cannot yet determine whether the schedular rating criteria reasonably describe the level of severity and symptomatology of the Veteran's low back disability and associated neurological and urological disabilities.  The information the examiner provides on remand will be enlightening in this regard.  In the meantime, however, the RO should consider the representative's request for referral of the Veteran's claims for consideration on an extraschedular basis.    

The Board REMANDS these claims for the following action:

1.  Transfer the claims file to the examiner who conducted the November 2010 examinations for an addendum opinion.  Request the examiner to review the reports of the examinations, respond to the questions that follow, and provide rationale for all responses.  

a) During flare-ups of low back and associated symptoms, when the Veteran is unable to move and confined to bed, could his inability to move be considered the equivalent of favorable ankylosis of the thoracolumbar spine?

b) Is the Veteran's foot drop evidence of nerve damage and, if so, which nerve is damaged and is the damage slight, mild, moderate or severe?

c) Is the Veteran's lumbar radiculopathy slight, mild, moderate or severe? 

2.  Review the addendum opinion to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Thereafter, refer the Veteran's claims to the Director, Compensation and Pension Service, for consideration on an extraschedular basis.

4.  Readjudicate the claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


